DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 4, 6, 13, 14, 19, 21, 22 objected to because of the following informalities:  the claims recite the limitations “TS1” and “TS2” without clearly defining as training set (TS) as seen in paragraph 61 of the instant application.  Appropriate correction is required at the first mention of TS in order to clarity the definition.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1 – 25 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US Patent Number 8,909,843) in view of Evoy et al. (US Publication Number 2011/0185103, hereinafter “Evoy”).

5.	As per claims 1 and 17, Evoy teaches an apparatus and method comprising: a device comprising a port (device on the port, figure 1), wherein the port comprises (figures 1 – 5): physical layer circuitry (figure 6) to support two or more modes (two modes 131 and 133 for the physical layer), wherein the two or more modes correspond to two or more different interconnect protocols (column 2, lines 20 – 45, handling a plurality of interconnect I/O protocols); protocol circuitry to support one of the two or more interconnect protocols (with the plurality of protocols along with the negotiation therein handled with its status, column 11, lines 31 – 64), wherein the protocol circuitry is to: receive a first ordered set of a first type from a host device (figure 5, host side) over a link (TS1, column 11, line 35), wherein the link is to couple the port to the host device (110, figure 5), the first ordered set identifies capabilities of the host device (column 11, lines 37 – 50), and the first ordered set is associated with a protocol negotiation in a configuration state of the link (configuration seen in column 11, lines 42 – 45, and figure 4 the various status handling in the upstream and downstream lanes); send a second ordered set (TS2, column 12, line 45) of a second type to the host device over the link, wherein the second ordered set identifies capabilities of the device; and receive a third ordered set of the second type from the host device over the link, wherein the third ordered set (the second TS2, column 12, lines 49) comprises a field to identify a particular one of the two or more interconnect protocols to apply in subsequent communication between the device and host device on the link (column 12, lines 34 – 56).  
Choi does not appear to explicitly disclose a set is associated with an alternate protocol negotiation in a configuration state of the link.
However, Evoy discloses a set is associated with an alternate protocol negotiation in a configuration state of the link (paragraph 27, alternate protocol handling for the link configuration).
Choi and Evoy are analogous art because they are from the same field of endeavor of PCI configuration handling.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Choi and Evoy before him or her, to modify the protocol functionality of Choi to include the alternate handling of Evoy because it would allow for increased handling of devices.
One of ordinary skill would be motivated to make such modification in order to enhance device flexibility (paragraphs 5 and 6) Therefore, it would have been obvious to combine Evoy with Choi to obtain the invention as specified in the instant claims.

6.	As per claims 13, 19 and 21, Evoy teaches an apparatus, method and system comprising: a host device (host, figures 1 and 5) comprising: a processor (column 1, line 24, CPU); a port (port seen in figures 1 and 5), wherein the port comprises: physical layer circuitry to implement a physical layer of a link (figure 6, same port is show to be interfaced with physical layer), wherein the link is to couple the port to a particular device (physical layer handling, figure 6); protocol circuitry to support two or more interconnect protocols (with the plurality of protocols along with the negotiation therein handled with its status, column 11, lines 31 – 64), wherein the protocol circuitry is to: enter a particular one of a plurality of link training states during training of the link (training states, via LTSSM, column 3, lines 12 – 15); send a modified TS1 training sequence in the particular link training state (column 3, lines 47 – 55), wherein the modified TS1 training sequence identifies capabilities of the host device (column 3, lines 56 – 67); receive a modified TS2 (TS2, column 12, line 45)  training sequence in the particular link training state (configuration seen in column 11, lines 42 – 45, and figure 4 the various status handling in the upstream and downstream lanes) from the particular device (column 4, lines 13 – 19), wherein the received modified TS2 training sequence identifies capabilities of the particular device (column 4, lines 37 – 41); determine, based on the capabilities of the particular device, a particular one of the two or more interconnect protocols to apply on the link; and send another modified TS2 (the second TS2, column 12, lines 49) training sequence to the particular device in the particular link training state to identify the particular interconnect protocol (column 12, lines 34 – 56).  
	Choi does not appear to explicitly disclose a particular one of the interconnect protocols to apply on the link in an active link state.
However, Evoy discloses a particular one of the interconnect protocols to apply on the link in an active link state (endpoint to the root complex port to determine whether active link state, table 7).
Choi and Evoy are analogous art because they are from the same field of endeavor of PCI configuration handling.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Choi and Evoy before him or her, to modify the protocol functionality of Choi to include the alternate handling of Evoy because it would allow for increased handling of devices.
One of ordinary skill would be motivated to make such modification in order to enhance device flexibility (paragraphs 5 and 6) Therefore, it would have been obvious to combine Evoy with Choi to obtain the invention as specified in the instant claims.

7.	Choi modified by the teachings of Evoy as seen in claim 1 above, as per claims 2 and 18, Evoy teaches an apparatus and method, wherein the protocol circuitry is further to enter an active link state and communicate with the host device in the active link state according to the particular protocol (table 7, active stat link handling).  

8.	Choi modified by the teachings of Evoy as seen in claim 1 above, as per claims 3, 16 and 23, Choi teaches an apparatus, method, and system, wherein the two or more protocols comprise a Peripheral Component Interconnect Express (PCIe)-based protocol and a particular protocol comprising coherency, memory, and input/output (I/O) subprotocols (column 2, lines 3 – 15).3.  

9.	Choi modified by the teachings of Evoy as seen in claim 1 above, as per claim 4, Choi teaches an apparatus, wherein ordered sets of the first type comprise a TS 1 ordered set according to a PCIe-based protocol, and ordered sets of the second type comprise a TS2 ordered set according to the PCIe-based protocol (column 10, according to PCIe protocol, lines 23 – 34 figure 8).
  
10.	Choi modified by the teachings of Evoy as seen in claim 1 above, as per claim 5, Choi teaches an apparatus, wherein the physical layer circuitry is to implement a physical layer based on the PCIe-based protocol (figure 6, PCIe physical layer).  

11.	Choi modified by the teachings of Evoy as seen in claim 1 above, as per claim 6, Choi teaches an apparatus, wherein ordered sets of the first type comprise a modified TS1 ordered set and ordered sets of the second type comprise a modified TS2 ordered set (TS1, column 11, line 35, the second TS2, column 12, lines 49).  

12.	Choi modified by the teachings of Evoy as seen in claim 1 above, as per claims 7 and 18, Evoy teaches an apparatus and method, wherein the configuration state and the alternate protocol negotiation are to complete prior to the link entering an active link state (table 7 active line state configuration).  

13.	Choi modified by the teachings of Evoy as seen in claim 1 above, as per claim 8, Choi teaches an apparatus, wherein the configuration state comprises a plurality of configuration substates (column 4, lines 20 – 27).  

14.	Choi modified by the teachings of Evoy as seen in claim 1 above, as per claim 9, Choi teaches an apparatus, wherein the alternate protocol negotiation takes place during a subset of the configuration substates and the plurality of configuration substates comprise Configuration.Linkwidth.Start, Configuration.Linkwidth.Accept, Configuration.Lanenum.Wait, Configuration.Lanenum.Accept, Configuration.Complete, and Configuration. Idle (figures 3, 4 and 9, different configurations).  

15.	Choi modified by the teachings of Evoy as seen in claim 1 above, as per claim 10, Choi teaches an apparatus, wherein the subset of configuration substates comprise Configuration.Lanenum.Wait, Configuration.Lanenum.Accept, and Configuration.Complete (figures 3, 4 and 9, different configurations).  

16.	Choi modified by the teachings of Evoy as seen in claim 1 above, as per claims 11 and 24, Choi teaches an apparatus and system wherein the device comprises an accelerator (24, figure 2).  

17.	Choi modified by the teachings of Evoy as seen in claim 1 above, as per claims 11 and 24, Choi teaches an apparatus and method, wherein selection of the particular protocol is based on the capabilities of the device and the host device (column 5, lines 48 – 57).  

18.	Choi modified by the teachings of Evoy as seen in claim 1 above, as per claim 14, Choi teaches an apparatus, wherein the physical layer circuitry implements a Peripheral Component Interconnect Express (PCIe)-based physical layer and the modified TS1 training sequence comprises a modified PCIe-based TS1 training sequence and the modified TS2 training sequence comprises a modified PCIe-based TS2 training sequence (TS1, column 11, line 35, the second TS2, column 12, lines 49).  

19.	Choi modified by the teachings of Evoy as seen in claim 1 above, as per claim 15, Evoy teaches an apparatus wherein the particular link training state comprises a configuration state, and the active state comprises an LO state (L1, L0, table 7 active state handling).  

20	Choi modified by the teachings of Evoy as seen in claim 1 above, as per claim 22, Evoy teaches a system, further comprising a retimer device positioned on the link between the host device and endpoint device on the link, wherein one of the TS1 training sequence and TS2 training sequence further identifies presence of the retimer device on the link (retimer for endpoint handling between table 5 and table 7).  

21.	Choi modified by the teachings of Evoy as seen in claim 1 above, as per claim 25, Choi teaches a system wherein the endpoint device comprises a memory device (figure 5, memory device cable matching).

Conclusion
22.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Page 1 of the Examiner cited references PTO892 references C to M on page 1 and A – C on page 2, represent a collection of references with the TS1/TS2 teachings in a PCIe environment with the associate structure necessitated therein.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURANGZEB HASSAN whose telephone number is (571)272-8625. The examiner can normally be reached 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AH


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184